Citation Nr: 0928633	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-23 853	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Entitlement to nonservice-connected disability pension 
benefits.

2.  Entitlement to service connection for paranoid 
schizophrenia for purposes of VA healthcare eligibility under 
38 U.S.C.A. Chapter 17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his sister


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Appellant had active service from May 1970 to October 
1972.  The Appellant received an other than honorable (OTH) 
discharge for this period of service.

The issue of entitlement to nonservice-connected disability 
pension benefits comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 administrative decision 
by the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut.  

The issue of entitlement to service connection for 
schizophrenia for purposes of VA healthcare eligibility comes 
before the Board on appeal from a February 2007 rating 
decision by the VA RO in Newington, Connecticut.

The Appellant and his sister testified at a formal hearing 
held at the RO before a Decision Review Officer (DRO) in 
September 2007.  A transcript of the hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  The Appellant was subject to nonjudicial punishment four 
times, summary court martial once, special court martial 
once, and ultimately requested an undesirable discharge from 
the United States Marine Corps (USMC) in order to escape 
trial by court-martial.

2.  The Appellant's conduct while serving in the USMC 
consisted of willful and persistent misconduct.

3.  The Appellant was not insane at the time of the 
offense(s) that led to his discharge.

4.  Paranoid schizophrenia was not present until more than 
one year after the Appellant's discharge from active service, 
and it is not etiologically related to service.


CONCLUSION OF LAW

1.  The character of the appellant's discharge is a bar to VA 
compensation and pension benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2008).

2.  Paranoid schizophrenia was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Appellant was mailed a letter in 
December 2005 advising him of the elements required to 
establish entitlement to nonservice-connected disability 
pension and of the respective duties of VA and the claimant 
in obtaining evidence.  In December 2006 the Appellant was 
provided notice with respect to the disability-rating and 
effective-date elements of his claim for entitlement to 
service connection for schizophrenia for purposes of VA 
healthcare eligibility.  

The Board also finds the Appellant has been afforded adequate 
assistance in response to his claim.  The Appellant's service 
treatment records (STRs) and service personnel records 
(SPRs), to include the facts and circumstances surrounding 
his OTH discharge, are on file.  Treatment records from the 
VA Medical Center have been obtained.  Private medical 
records are of record.  The Appellant was afforded a VA 
examination in January 2006.  Neither the Appellant nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Legal Criteria for Character of Discharge

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  Regulations further provide that a discharge or 
release for certain offenses is considered to have been 
issued under dishonorable conditions.  38 C.F.R. § 3.12(d).

Under VA laws and regulations, and for benefits purposes, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).  A discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354.

Legal Criteria for Nonservice-Connected Disability Pension

A claimant for VA pension benefits meets the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (i) for 
90 days or more during a period of war; (ii) during a period 
of war, if he was discharged or released from such service 
for a disability adjudged service-connected without the 
presumptive provisions of law, or at the time of discharge, 
he had such a service-connected disability, shown by official 
records which in medical judgment would have justified a 
discharge for disability; (iii) for a period of 90 
consecutive days or more, if such period began or ended 
during a period of war; or (iv) for an aggregate of 90 days 
or more in two or more separate periods of service, during 
more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3 (a) (iii).  


Legal Criteria for Service Connection for Schizophrenia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  


Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Evaluation of Entitlement to Nonservice-Connected Disability 
Pension

While the Appellant's active service did in fact occur during 
the Vietnam era, the question at issue is not whether he 
served during a period of war, but rather whether that 
service was qualifying.  As stated above, a person's 
entitlement to VA compensation and pension benefits hinges on 
whether that person is a "Veteran" for VA purposes.  The 
Board will now address whether the Appellant's wartime 
service qualifies him as a "Veteran."

A review of the Appellant's SPRs shows that in December 1970 
the Appellant received nonjudicial punishment for a violation 
of Article 86 of the Uniform Code of Military Justice (UCMJ), 
for an unauthorized absence of approximately two weeks.  At 
that time he was sentenced to 20 days restriction without 
suspension from duty.

In May 1971 the Appellant again received nonjudicial 
punishment for a violation of Article 86 of the UCMJ, this 
time for an unauthorized absence of over 11 weeks.  At that 
time he was sentenced to 30 days correctional custody and 
reduced in rank.

In June 1971 the Appellant received a summary court-martial 
for another violation of Article 86 of the UCMJ, for failure 
to go to appointed place of duty.  He was sentenced to 
confinement at hard labor for 30 days and forfeiture of $60 
pay per month for one month.  A portion of that sentence was 
subsequently vacated.

In September 1971 the Appellant received a nonjudicial 
punishment for violation of Article 91 of the UCMJ, for 
willful disobedience of a lawful order from a superior staff 
noncommissioned officer; and a violation of Article 86 of the 
UCMJ, for failure to go to appointed place of duty.  He was 
required to forfeit $50 pay per month for one month. 

In February 1972 the Appellant received nonjudicial 
punishment for a violation of Article 90 of the UCMJ, for 
willful disobedience of a lawful order from a superior 
commissioned officer.  He was required to forfeit $20 pay per 
month for one month.

In July 1972 the Appellant received a special court-martial 
for a violation of Article 91 of the UCMJ, for willful 
disobedience of a lawful order from a superior 
noncommissioned officer; and for a violation of Article 86 of 
the UCMJ, for unauthorized absence.  He was sentenced to 
confinement at hard labor for four months and forfeiture of 
$164 pay per month for four months. 

In September 1972 the Appellant requested an undesirable 
discharge for the good of the service to escape trial by 
court-martial.  At this time the Appellant faced charges for 
a violation of Article 86 of the UCMJ for 40 days of 
unauthorized absence and two violations of Article 134 of the 
UCMJ for wrongful possession of .2 grams, more of less, of 
marijuana.

At the time the Appellant requested the undesirable discharge 
for the good of the service, it was noted that the Appellant 
had been provided every opportunity to conduct himself in the 
manner becoming a Marine, but that he had failed to respond 
to rehabilitative training.  Additionally, it was noted that 
the disciplinary record discussed above combined with the 
total of 174 days lost described a record of service which 
was best characterized as under other than honorable 
conditions.  It was recommended that the Appellant be 
separated from the USMC as retention of the Appellant would 
have been of no value to either the USMC or the Appellant 
himself. 

Additionally, there is documentation in the Appellant's SPRs 
that indicates he was sent to medical for a psychiatric 
evaluation.  Upon review of the Appellant's STRs, there was 
only one notation found of any sort of psychiatric 
evaluation.  In March 1972, it was noted that the Appellant's 
conflicts during his service and his multiple episodes of 
unauthorized absence led the examiner to an impression that 
the Appellant had an immature personality.  However, this 
note was very brief and the diagnosis was not elaborated 
upon.  Additionally, there is no other record of mental 
health treatment contained in the Appellant's STRs.

Prior to finalization of his discharge from active service, 
the Appellant attempted to have his discharge upgraded to 
under honorable conditions based on his approximately 30 
months of good service.  Based upon a review of the 
Appellant's military record, the Judge Advocate found that 
the OTH discharge was warranted and declined to upgrade the 
Appellant's character of discharge.

The Board is bound by the service department's determination 
for the reason of a Veteran's separation from active service 
and is not at liberty to change such determination.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Veteran's 
recourse in such a situation is with the service department, 
not with VA.  However, for VA purposes, acceptance of an 
undesirable discharge to escape trial by general court-
martial is considered to be a discharge issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(1). 

In October 1975 VA issued an administrative decision in which 
it stated that the Appellant's discharge was determined by VA 
to have been issued as a result of willful and persistent 
misconduct and as such the Appellant's discharge was 
considered to be dishonorable and a bar to payment of VA 
benefits, with the exception of 38 U.S.C. Chapter 17 
healthcare eligibility for service-connected disabilities.

The Board notes that there is no evidence in the available 
records to show that the Appellant ever applied to the 
Discharge Review Board for an upgrade of his discharge within 
the 15 year statue of limitations.

In November 2005 VA received the Appellant's claim for 
entitlement to nonservice-connected disability pension 
benefits.  At a January 2006 VA examination the examiner 
noted that the Appellant had a self-reported history of being 
diagnosed with schizophrenia.  However, there is no 
indication in the examination report that the Appellant's 
schizophrenia was diagnosed while he was in the service.  

In March 2006 the RO issued an administrative decision 
stating that the Appellant's character of discharge was a bar 
to his receipt of nonservice-connected pension.

In his March 2006 Notice of Disagreement (NOD), the Appellant 
asserted that at the time of his discharge from active 
service he was not mentally capable of making the "right 
decision" and therefore cannot be held responsible for his 
actions.  In support of this assertion, the Appellant 
submitted mental health treatment records from the state of 
Florida which provided a diagnosis of schizophrenia.  
However, the records document only sporadic treatment since 
November 1996.  There are no records in the file which 
document any sort of treatment for, or diagnosis of, a mental 
health condition prior to the November 1996 records.  
Additionally, in his September 2007 DRO hearing the Appellant 
testified that he did not begin to experience mental health 
problems until 1994.  

In October 2006 VA received a letter from Dr. SH in support 
of the Appellant's claim.  In this letter Dr. SH stated that 
the Appellant had a diagnosis of schizophrenia, paranoid 
type.  DR. SH noted that the usual age of onset for 
schizophrenia for males is in the late teens, but he stated 
that he could not comment on the Appellant's mental health 
status or condition at the time of his discharge from the 
service.  Dr. SH did state that while the Appellant did not 
seek mental health treatment until age 35, it was likely that 
he experienced symptoms much earlier.

In December 2008 the RO issued a rating decision in which VA 
made the determination that the Appellant was not insane at 
the time he committed the offenses that led to his OTH 
discharge.  The Board notes that there is no indication that 
the Appellant has appealed this determination as of the date 
of this decision.

The Board finds that the RO was correct in its determination 
that the Appellant's discharge was not the result of 
insanity, but rather persistent and willful misconduct which 
ultimately led him to request an undesirable discharge to 
escape trial by court-martial.

Based on the evidence discussed above, the Board finds that 
the Appellant is not a "Veteran" for VA compensation and 
pension purposes as his character of discharge was other than 
honorable and is considered to be dishonorable for VA 
purposes.  Therefore the Appellant had no honorable wartime 
service.  Accordingly, entitlement to nonservice-connected 
disability pension benefits is not warranted.
 
Evaluation of Entitlement to Service Connection for 
Schizophrenia
 
In the October 1975 RO administrative decision, while barring 
the Appellant from entitlement to compensation and pension 
benefits, the RO allowed that the Appellant would be entitled 
to VA healthcare for any disabilities determined to be 
service-connected.  In October 2006 the Appellant filed a 
claim for entitlement to service connection for schizophrenia 
for the purpose of receiving healthcare at VA medical 
centers.  In a February 2007 rating decision the RO found 
that the Veteran's schizophrenia was not related to his 
active service and denied service connection.  

A review of the STRs shows that in May 1972 the Appellant was 
given a physical examination in order to create a replacement 
health record.  According to the examination report, the 
Appellant had reported to his new duty station without his 
health record.  In any event, at that examination the 
Appellant checked "yes" when asked if he had ever 
experienced depression or excessive worry and for whether he 
had ever had nervous trouble of any sort.  These notations 
were not elaborated upon in the examination report and, other 
than the short mental health note from March 1972 discussed 
above, there is no indication that the Appellant received 
treatment for a mental health condition of any kind while on 
active duty.  Additionally, the Appellant was afforded a 
discharge examination in October 1972 and that examination 
report contains no notation that the Appellant was, or had 
ever been, treated for a mental health condition while in 
active service.    

As noted above, private medical records indicate that the 
Appellant's earliest treatment of record for schizophrenia 
was not until November 1996.  Additionally, while his private 
treating physician believes that symptoms of schizophrenia 
manifest in a male's teenage years, there is no corroborating 
evidence of any pertinent symptomatology in service or within 
one year of the Appellant's discharge from service, and there 
is also no medical evidence linking the Appellant's 
schizophrenia to service.

In September 2007 the Appellant and his sister provided 
testimony at a DRO hearing at the RO.  At this hearing the 
Appellant stated that he did not have mental health problems 
while he was in the service.  Further, the Appellant stated 
that he had not begun experiencing mental health symptoms 
until 1994.  The Appellant's sister stated that prior to his 
entrance into active service the Appellant had various legal 
troubles.  In addition, she stated that she did not 
personally begin to notice changes in the Appellant's 
personality and behavior until the 1990's, well after his 
October 1972 discharge from active service.  

At the DRO hearing, when the Appellant's sister was asked why 
she thought the Appellant had periods of unauthorized absence 
while he was in the service she stated that she thought it 
was because he had been experiencing marital problems.  She 
explained that she thought the Appellant had gone home to his 
wife and child during those periods.  The Appellant did not 
comment on these remarks.  She also stated that she had 
spoken with the Appellant's treating psychiatrist and that he 
had never told her that the Appellant's problems were caused 
by, or began during, his active service.  However, the 
Appellant's sister believes that his mental health condition 
is related to the Appellant's active service.  This is not 
competent evidence of the alleged nexus because the 
Appellant's sister, as a layperson, is not competent to 
render an opinion concerning medical causation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition, as with his claim for nonservice-connected 
pension, in his March 2007 NOD the Appellant asserted that 
his mental health disability caused his problems in the 
service and so, he should not be held responsible for his 
actions.  Again, the Board notes that in December 2008 the RO 
issued a rating decision in which it determined that the 
Appellant was not insane at the time of the commission of the 
offenses that led to his OTH discharge.  This determination 
has not been appealed and the Board finds that, based on a 
review of the record, such determination was not made in 
error.  Additionally, as stated above, the Appellant 
testified in September 2007 that his mental health problems 
did not begin until 1994 and that he did not experience 
mental health problems while in active service.  This 
testimony is supported by the competent evidence of record.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  Therefore, entitlement 
to service connection for paranoid schizophrenia is not 
warranted.

ORDER

Entitlement to nonservice-connected pension benefits is 
denied.

Entitlement to service connection for paranoid schizophrenia 
for purposes of VA healthcare eligibility under 38 U.S.C.A. 
Chapter 17 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


